Citation Nr: 0022171	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  97-34 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1989.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a November 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for degenerative disc 
disease (DDD) of the lumbosacral spine effective June 19, 
1996, the date of receipt of the veteran's reopened claim for 
increased compensation benefits.

In September 1997 the RO denied entitlement to an increased 
(compensable) evaluation for temporomandibular joint (TMJ) 
dysfunction, service connection for asbestosis, and a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU).  The RO also determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
prostatitis.

In September 1997 the veteran filed a claim of entitlement to 
service connection for depression.

In his October 1997 substantive appeal the veteran included a 
notice of disagreement with the denial of entitlement to a 
TDIU, and the determination that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for prostatitis.

In January 1998 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In August 1998 the veteran reiterated his claim of 
entitlement to service connection for a dysthymic disorder.

In March 1999 the RO denied reopening the veteran's claims of 
entitlement to service connection for a prostate disorder and 
hypertension.

In March 1999 correspondence to the veteran the RO requested 
additional evidence referable to his claim of entitlement to 
service connection for bursitis.

In March 1999 the veteran filed a notice of disagreement with 
the RO's March 1999 actions referable to his claims for a 
prostate disorder, hypertension, and bursitis.  He also filed 
a claim of entitlement to service connection for right 
shoulder pain and rotator cuff damage, and left hand carpal 
tunnel syndrome.  As the claims of entitlement to service 
connection for depression or dysthymic disorder, right 
shoulder and left hand disabilities have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).  

In October 1999 the RO granted entitlement to an increased 
(compensable) evaluation of 20 percent for residuals of 
cranial nerve injury with TMJ syndrome and headaches.  The RO 
issued a statement of the case; however, the veteran did not 
submit a substantive appeal and consequently, this claim is 
not considered part of the current appellate review.

The claims of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a prostate disorder, and service connection 
for hypertension and bursitis are addressed in the remand 
portion of this decision.


FINDING OF FACT

DDD of the lumbosacral spine is productive of pronounced 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an increased evaluation of 60 percent for 
DDD of the lumbosacral spine have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses the veteran 
was treated on several occasions for low back pain clinically 
assessed as chronic strain.

Radiographic studies associated with an August 1989 VA 
medical examination of the veteran were interpreted as 
revealing minimal DDD at L4-5, L5-S1 levels.  The examination 
concluded in a pertinent diagnosis of DDD of the lumbosacral 
spine.

In December 1989 the RO granted entitlement to service 
connection for DDD of the lumbosacral spine with assignment 
of a noncompensable evaluation.

On June 19, 1996 the veteran filed a reopened claim of 
entitlement to an increased (compensable) evaluation for his 
service-connected DDD of the lumbosacral spine.

VA conducted a special orthopedic examination of the veteran 
in September 1996.  He reported that since separation from 
service he had experienced back pain described as sharp, 
associated with normal activities, located at the belt line 
of the low back, right equal to left, and radiation 
bilaterally to the lateral thigh and posterior calf muscles.  
When very fatigued he experienced sharp discomfort at the 
posterior bilateral buttocks without radiation.  He had been 
placed on nonsteroidal anti-inflammatory intervention which, 
he stated, was mildly beneficial.  He had physical therapy 
evaluation and intervention which, he stated, was not 
beneficial.  He had declined neurosurgery evaluation for 
surgical intervention, but had declined this evaluation.  He 
currently used medication therapy.

The veteran continued to perform physical therapy exercises 
daily.  He denied other treatment therapy for low back 
discomfort such as heat, ice, or orthotic/prosthetic devices 
for support.  

The veteran rated his severe low back discomfort as 7 to 8 
out of 10, with precipitating factors that included work as a 
cook part time, high impact sports such as jogging, with 
exercise limitations walking on level ground at normal gait 
stated as three to four blocks before stopping secondary to 
significant low back discomfort.  The discomfort was 
alleviated with rest, time, and nonsteroidal anti-
inflammatory medications.  He denied pain free intervals, and 
experienced low back discomfort with normal movements in bed 
that prevented restful sleep.  He denied alleviating factors 
except medication therapy.

Examination of the lumbosacral spine disclosed forward 
flexion fully intact as 0-95 degrees, with mild back 
discomfort.  Backward extension was full normal at 0-35 
degrees, with mild low back discomfort.  The veteran was able 
to touch fibular heads bilaterally on lateral bending.  
Rotation was significantly reduced at 0-25 degrees on the 
left, and 0-25 degrees on the right, without discomfort.  
Gait was symmetrical and without limp.  Heel and toe walking 
were intact.

Inspection of the lower extremities disclosed plantar arches 
were decreased, both sitting and standing.  The veteran's 
plantar arches touched the floor bilaterally with normal 
ambulation.  There was no calf muscle atrophy, and measured 
15 centimeters below the lower patellar border, and were 35 
centimeters and symmetric.  Reflexes in the knee and ankle 
were 2+2, with plantar reflexes downward.  Sensation was 
intact to light touch over L4, L5, and S1 dermatomes.  
Dorsiflexion of the great toes was intact, without weakness, 
bilaterally.  Active range of motion, sitting, revealed 
straight leg raising was 90 degrees to zero degrees, without 
pain elicited.  Posterior palpation was without paravertebral 
muscle tenderness or spasm.  Vertebral bodies were 
symmetrical and nontender.

The examination diagnosis was chronic lumbosacral strain with 
history of DDD.  X-rays were noted to reveal unusual contour 
of the right L5 superior facet most likely congenital with 
small osteophytes at L1-2.  The examiner noted the veteran 
had a history suggestive of radicular sensory deficits, 
without correlation with physical examination, and magnetic 
resonance imaging (MRI) scan was opined as unnecessary.


The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1998.  A transcript of his testimony has 
been associated with the claims file.  The veteran testified 
that his low back pain had been worsening.  He stated that he 
had obtained no relief from pain.  He discussed his 
limitations in his daily life situation, and described 
radiation of pain down his lower extremities.

VA conducted a special orthopedic examination of the veteran 
in February 1999.  He stated that since his examination in 
1996, his pain had become more intense.  It was difficult for 
him to get out of bed.  He described a burning pain in the 
low back which was constant, as well as a feeling as if 
something were touching the rectum.  The pain radiated 
occasionally down the back of the leg to the calf, but there 
was constant associated pain in the lateral thighs.  There 
was no numbness or weakness.  The veteran described the main 
difference from 1996 as "there is a bulging of the lower 
back."  He reported employment as a cook.  He avoided 
lifting large pots at work unless nobody else was around to 
help. This was because of pain.  The examiner noted it was 
difficult to obtain a coherent history.

On examination the veteran was in moderate distress with low 
back pain.  When he moved, dressed or undressed, tied or 
untied his shoes, he winced with shooting pain across his 
lower back.  The lower back exhibited slight loss of lumbar 
lordosis and some prominence of the lower lumbar and sacral 
area and palpable, with mild to moderate degree of 
paraspinous muscle spasm in this area.  This area was also 
tender.  Pressing on this area caused pain to radiate 
laterally.

There was no numbness, weakness, or atrophy of the lower 
extremities.  Knee reflexes were 2+, ankle reflexes were 1+ 
with reinforcement, and Babinski was negative.  There was 
slight numbness to touch over the mid sacral area.  Flexion 
was to 45 degrees and extension was to 10 degrees.  Left and 
right tilting was to 10 degrees.  Left and right rotation was 
to 45 degrees.  At the extremes of these ranges of motion the 
veteran felt intermittent shooting pain of a moderate 
intensity radiating laterally at the level of approximately 
L5-S1.

The clinical assessment shows the examiner recorded low back 
strain with unusual facet contour.  The examiner noted there 
appeared to be only a minimal amount of weakness and 
fatigability.  The examiner stated it was not possible to 
ascertain industrial adaptability because of the difficulty 
communicating with the veteran.  

Additional VA outpatient treatment reports of record dated in 
1999 include references to symptomatic manifestations of the 
veteran's low back disability.


Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (1999).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2, resolving any reasonable doubt in favor of the 
claimant; 38 C.F.R. § 4.3, where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating the disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1999).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1999).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (1999).

The degree of impairment resulting from a disability is a 
functional determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (194).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board notes that the veteran's claim of 
entitlement to an evaluation in excess of 40 percent for his 
DDD of the lumbosacral spine is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim, seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected low back disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the Board notes that the veteran has been afforded 
the opportunity to present additional evidence and to testify 
on behalf of his claim for increased compensation benefits.  
He has been afforded two comprehensive VA examinations during 
the period of his reopened claim, and additional VA treatment 
reports have been obtained and associated with the claims 
file.  The Board is unaware of any additional evidence that 
has not already been requested and/or obtained that is 
pertinent to the veteran's claim.  

The RO has assigned a 40 percent evaluation for the veteran's 
DDD of the lumbosacral spine under diagnostic code 5293 of 
the VA Schedule for Rating Disabilities.  The 40 percent 
evaluation contemplates severe intervertebral disc syndrome 
manifested by recurring attacks.  The 40 percent evaluation 
also reflects the maximum schedular evaluation assignable 
under diagnostic code 5292 for severe limitation of motion of 
the lumbar spine, and 5295 for severe lumbosacral strain.  
Diagnostic code 5003 (5010), for degenerative or traumatic 
arthritis, not applied to the veteran's disability rating, 
provides that such is evaluated on limitation of motion of 
the affected part, and as the Board has noted, the veteran 
has been diagnosed with degenerative joint disease.

The Board notes that it is possible for a veteran to have 
separate and distinct manifestations from the same injury or 
disease which would permit rating under several diagnostic 
codes.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  The Board also notes that pyramiding, or the 
evaluation of the same disability under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14 (1999).

In the veteran's case at hand, the competent and probative 
medical evidence reflects that the DDD of the lumbosacral 
spine is manifested by a limitation of lumbar motion, muscle 
spasm, pain, and degenerative changes as shown on 
radiographic studies.  The Board notes that the above 
symptomatology is contemplated under diagnostic codes 5003 
(5010), 5295 and 5292.  In view of the veteran's degenerative 
disc disease, he is appropriately rated under diagnostic code 
5293 for intervertebral disc syndrome.  Tedeschi v. Brown, 7 
Vet. App. 411, 413-14 (1995).  Furthermore, as the pertinent 
diagnostic codes overlap as to symptomatology, separate 
evaluations would violate the rule against pyramiding.  Thus, 
no separate evaluations are warranted based on the above 
diagnostic codes, and in any event, the 40 percent evaluation 
is well in excess of the disability evaluation available 
under diagnostic code 5003 (5010).


Irrespective of consideration of the potential of assignment 
of separate evaluations, of particular importance is the fact 
that the current 40 percent evaluation under diagnostic code 
5293 applied to the veteran's DDD of the lumbosacral spine 
does not represent the maximum schedular evaluation available 
under this diagnostic code.

The 60 percent or maximum evaluation under this diagnostic 
code is warranted when the disability is pronounced and is 
manifested by persistent symptoms that are compatible with 
sciatic neuropathy with either (1) characteristic pain and 
muscle spasm, (2) absent ankle jerk, or (other neurological 
findings appropriate to the site of the disease disc, and 
that also result in little intermittent relief.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5293.

The Board's evaluation of the evidentiary record discloses 
that the veteran has repeatedly reported on examination and 
at the RO hearing that he has been unable to obtain 
symptomatic relief of his chronic back pain.  VA examinations 
have demonstrated significant neurological findings, not to 
mention characteristic pain as well as mild to moderate 
muscle spasm.  The evidentiary record shows that the 
veteran's symptoms are somewhat in excess of the criteria 
required for the current 40 percent evaluation which 
contemplates not more than severe disablement.  

A question has been presented as to which of two evaluations 
would more properly classify the current level of low back 
disability impairment.  38 C.F.R. § 4.7.  As the evidentiary 
record suggests that the maximum 60 percent evaluation more 
closely approximates the veteran's level of low back 
disablement, the Board finds that the 60 percent evaluation 
should be assigned.

It has been held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Accordingly, consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted 
in this case.  VAOPGCPREC 36-97.

As the service-connected disability of the low back does not 
include complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type), a 100 percent evaluation under 
diagnostic code 5286 is not warranted.

The veteran's low back disability does not include residuals 
of a fracture with cord involvement, his being bedridden, nor 
does he require long leg braces.  Accordingly, a 100 percent 
evaluation under diagnostic code 5285 is not warranted.  
Also, radiographic studies have not demonstrated demonstrable 
deformity of a vertebral body, thereby precluding assignment 
of an additional 10 percent evaluation.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
not only provided the veteran with the complete criteria for 
assignment of extraschedular evaluation, but discussed them 
fully as well, and determined that an increased evaluation on 
this basis was not warranted.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard the 
Board notes that the veteran remains employed as a cook.  He 
previously reported part time employment in this capacity, 
but more recently did not classify such employment as part 
time in nature.  He has reported that he does no heavy 
lifting unless there are no other individuals to do so.  He 
experiences some fatigue at the end of a day's work.  At no 
time has marked interference with employment been claimed or 
demonstrated.  Additionally, while there is a suggestion in 
the record of possible future surgery, the entire evidentiary 
record is negative for frequent inpatient care.

The currently granted 60 percent evaluation for the veteran's 
DDD of the lumbosacral spine adequately compensates for the 
nature and extent of its severity.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an increased evaluation of 60 percent for DDD 
of the lumbosacral spine is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board reported earlier, the veteran timely filed a 
notice of disagreement with the RO's rating decisions wherein 
it determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a prostate disorder, denied entitlement to 
service connection for bursitis and hypertension, and a TDIU.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the Board is remanding the case to the RO for 
the following action:

The RO should issue a statement of the 
case in response to the veteran's notice 
of disagreement with the determination 
that new and material evidence had not 
been submitted to reopen a claim of 
entitlement to service connection for a 
prostate disorder, and the denials of 
service connection for hypertension, 
bursitis, and a TDIU.  The veteran should 
be advised of the need to timely file a 
substantive appeal if he wishes appellate 
review.

The purpose of this remand is to accord the veteran due 
process of law.  No action is required of the veteran until 
he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



